Citation Nr: 0405679	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  98-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals of a left lateral 
meniscus tear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1992 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted the veteran entitlement 
to service connection for post-operative residuals of a left 
lateral meniscus tear, and for post-operative residuals of a 
right knee condition, and assigned separate initial 10 
percent ratings for each disability.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
service-connected status post-operative residuals of the 
right knee have been manifested by no more than slight 
subluxation or lateral instability.

2.  Throughout the period under consideration, the veteran's 
service-connected status post-operative residuals of a left 
lateral meniscus tear have been manifested by no more than 
slight subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected post-operative residuals of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 
5256, 5257, 5260, 5262, 5261 (2003).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected post-operative residuals of a left lateral meniscus 
tear of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5262, 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his October 1997 VA examination, the veteran reported that 
he injured his knees while in service on board ship and had 
arthroscopic surgery in 1995 on his left knee and in 1996 on 
his right knee.  Since that time, he indicated that he has 
had chronic pain in his knees and instability with a popping 
sensation.  He indicated that he had been unable to 
participate in sports due to his knee pain and instability.  
The maximum amount of time he felt he could stand without 
pain was approximately 30 minutes and took Tylenol and Motrin 
on an as needed basis, but not daily.  X-rays indicated 
essentially normal knees.  The examiner did not examine the 
veteran's knees.

At his November 1997 VA examination, the veteran reported 
that his right knee gave him more symptoms than the left and 
indicated that the right knee popped out about once a month.  
He reported having more intense pain involving the right knee 
with weight bearing and had no swelling or buckling involving 
the right knee.  The symptoms were described as present on a 
daily intermittent basis with weight bearing.  He indicated 
that the left knee was also no different with surgery, though 
the intensity of the pain and frequency, thought on a daily 
basis as the right, was not as intense or frequent.  He 
reported no swelling or buckling.  The veteran reported that 
negotiating steps did not give him a problem involving the 
left knee unless he had to do it repetitively.  He indicated 
that his knees did give him problems when he did stocking of 
items and had to climb ladders.  He indicated that he took no 
medication for his knees.

The examination showed that the veteran had no limp and moved 
quickly.  The examiner noted that heel and toe walking did 
not increase the veteran's symptoms, though jogging increased 
symptoms at the left knee and jumping gave him symptoms in 
both patellas.  Arthroscopic portals were well healed.  Both 
knees had motion 0 to 145 degrees with a fine patellofemoral 
click.  There was no swelling, erythema, or effusion.  There 
was +1 laxity involving both patellas.  There was mild 
atrophy involving the vastus medialis of the right thigh, 
with tenderness at the medial joint fissure of the right 
knee, but there was no click involving the right knee.  There 
was no pain or tenderness involving the left knee.  The 
veteran had bilateral varum of 5 degrees in both knees.  The 
examiner noted that although the October 1997 x-rays showed 
an essentially normal examination, on reviewing these films, 
the examiner indicated that there was a narrowing of the 
medial joint fissure bilaterally.  The examiner noted that 
considering the veteran's clinical history, he had no 
functional problems with normal activities involving either 
knee.  If he had to excessively climb steps or jump, then 
there could be a problem with both knees, with fatigability 
and lack of endurance in doing these more strenuous 
activities.

At his August 2003 VA examination, the veteran reported that 
since his surgery in 1995 he has had intermittent pain in the 
back of his left knee and not elsewhere about the left knee.  
He indicated that the pain might occur two or three times a 
week and might last for a few minutes to a few hours.  It was 
aggravated by prolonged standing.  He indicated that he was 
not able to play sports on account of his knees.  The veteran 
reported that he had been getting Feldene, which was helpful, 
but he was not taking any medication at the time.  He 
indicated that he got minor symptoms in his right knee mainly 
when he climbed on and off of an upper bunk.  He might get a 
short period of throbbing in the knee and might also get some 
discomfort with prolonged standing.  He did not report any 
other problems with the right knee.

On examination, both knees had motion from 0 to 135 degrees, 
painless.  There was no tenderness about either knee and 
there was no joint effusion, no warmth, and no crepitus with 
motion of either knee.  The ligaments were intact throughout 
both knees.  The patella tracked in the midline and the 
patellar apprehension test was negative for any tendency to 
subluxation of the patella.  Quadriceps were normally strong 
and the veteran could walk back and forth across the 
examining room with his knees flexed.  The McMurray test was 
negative for both knees in both directions.  It was noted 
that x-rays were obtained in the anterior posterior, standing 
position, and lateral projections.  The films appeared 
normal.  These were compared with films from February 2001 
and October 1997.  They all appeared normal with no change 
over the time interval.  This examiner noted the previous VA 
examiner's thought that there was narrowing of the medial 
joint fissures bilaterally, although the radiologist's 
interpretation was normal.  This examiner reviewed those x-
rays and also believed that they appeared normal.  The 
examiner noted that the objective findings on the examination 
and x-rays of both knees did not reveal any identifiable 
abnormality.  All symptoms were subjective and minor.  The 
examiner noted that he did not identify any arthritis in 
either knee.  The veteran's left and right knees did not 
exhibit any weakened movement, excess fatigability, 
incoordination, or pain on use.  The examiner noted that pain 
did not limit functional ability during flare-ups in either 
knee and indicated that he would not expect any change in 
range of motion or strength or fatigability during times of 
pain flare-up in either knee.  

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for service connection for post-
operative residuals of the right and left knees in October 
1997.  The RO decided this claim before the enactment of the 
VCAA in a rating decision dated March 1998 in which the 
veteran was granted service connection and assessed a 10 
percent evaluation for each knee.  The veteran appealed 
contending that his disabilities were more severe.  For this 
reason, there was a procedural irregularity in the 
development of the claim in that the veteran was not provided 
with the information required under VCAA until after the 
initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in August 
2003.  

In August 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  The letter was returned to 
VA as undeliverable, then re-mailed to the correct address.  
In the letter of August 2001, the RO explained the 
information and evidence needed to substantiate his claim for 
an increased rating for his bilateral knee condition with 
specific references to the need to provide current medical 
evidence which established that the service connected 
disabilities had increased in severity.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain VA medical records or other medical treatment 
records that the claimant tells VA about.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of August 2001 explained that the claimant needed 
to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to 
the claim, along with a statement of the approximate time 
frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence he wanted VA to try 
to get for him.  Thus, the letter of August 2001, as well as 
several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in August 2001, or over three 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after August 2001, and the veteran had a VA 
examination in August 2003.  In September 2003, the RO 
reviewed this evidence, re-adjudicated the claim, and sent 
the claimant a supplemental statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

The service connected bilateral knee disabilities are 
original claims placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's knee disabilities under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, 
moderate impairment of the knee warrants a 20 percent 
evaluation, and a 30 percent evaluation requires severe 
impairment of the knee.

A 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees, and a 30 percent evaluation is 
provided for limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 15 degrees warrants a 20 
percent evaluation, and extension of the leg limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted. Under Diagnostic Code 5262, nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace, warrants a 40 percent evaluation. Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent rating evaluation is provided.

Analysis

Throughout the period under consideration, the clinical 
findings of record do not reveal a bilateral knee disability 
picture that warrants an evaluation in excess of the 
currently separately assigned 10 percent for the right and 
left knee under Diagnostic Code 5257.  At his November 1997 
VA examination, the examiner noted that the veteran had 
motion from 0 to 145 degrees with a fine patellofemoral 
click.  There was no swelling, erythema, or effusion.  There 
was +1 laxity involving both patellas and there was mild 
atrophy involving the vastus medialis of the right thigh, 
with tenderness at the medial joint fissure of the right 
knee, but there was no click involving the right knee.  There 
was pain or tenderness involving the left knee.  The veteran 
had bilateral varum of 5 degrees in both knees.  The examiner 
also noted that considering the veteran's clinical history, 
he had no functional problems with normal activities 
involving either knee.  If he had to excessively climb steps 
or jump, then there could be a problem with both knees, with 
fatigability and lack of endurance in doing these more 
strenuous activities.  At his most recent VA examination in 
August 2003, the examiner noted that both knees had motion 
from 0 to 135 degrees, painless.  There was no tenderness 
about either knee and there was no joint effusion, no warmth, 
and no crepitus with motion of either knee.  The ligaments 
were intact throughout both knees.  The patella tracked in 
the midline and the patellar apprehension test was negative 
for any tendency to subluxation of the patella.  Quadriceps 
were normally strong and the veteran could walk back and 
forth across the examining room with his knees flexed.  The 
McMurray test was negative for both knees in both directions.  
The examiner noted that he did not identify any arthritis in 
either knee.  The veteran's left and right knees did not 
exhibit any weakened movement, excess fatigability, 
incoordination, or pain on use.  The examiner noted that pain 
did not limit functional ability during flare-ups in either 
knee and indicated that he would not expect any change in 
range of motion or strength or fatigability during times of 
pain flare-up in either knee.  

There is no medical evidence that the veteran's right or left 
knee disability is manifested by moderate recurrent 
subluxation or lateral instability, or that it causes more 
than slight overall bilateral knee impairment which would 
warrant an evaluation in excess of the 10 percent evaluations 
under Diagnostic Code 5257. Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees of either leg, which is required for an 
evaluation in excess of 10 percent under Diagnostic Code 5260 
or 5261.  On the August 2003 VA examination, the veteran had 
flexion to 135 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71a, Plate II (showing flexion to 140 degrees and 
extension to 0 degrees as normal).  Further, the record shows 
no x-ray evidence of arthritis in the right or left knee or 
limitation of motion to warrant a zero percent evaluation 
under 5260 or 5261.  Therefore, a separate rating under 
Diagnostic Code 5010-5003 is not warranted.  VAOPGCPREC 23-
97, (A claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257 
based on additional disability).  Finally, in the absence of 
evidence of ankylosis (Diagnostic Code 5256) or impairment of 
the tibia and fibula (Diagnostic Code 5262), there is no 
basis for evaluating the veteran's disabilities under any 
other diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262.  The currently assigned 10 percent 
evaluation for the right and left knee encompasses impairment 
of the knees due to pain on movement.  38 C.F.R. § 4.40.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of a left lateral meniscus tear 
is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



